Title: To James Madison from Daniel Parker, ca. 10 December 1813 (Abstract)
From: Parker, Daniel
To: Madison, James


        § From Daniel Parker. Ca. 10 December 1813. “I sent a copy of my letter of Oct. 30th. to the Secy. of War with extracts from the Govr. of Oct. 19th. & stated my belief that the Govr. would expect a further answer. The Secy. directed that Col. Armistead of the Engineers should examine the forts & report. No report has been rec’d from the Col.”
        Adds in a postscript: “The money was offered to be loaned for fortifications by Phia. New York have erected fortifications at the expence of the State.”
      